Exhibit 10.11.3

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

PAETEC Holding Corp., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of the common stock, par value $.01 per share, of the
Company (the “Stock”) to the Grantee named below. The terms and conditions of
the option are set forth in this cover sheet, in the attached term sheet
(together with this cover sheet, the “Agreement”), and in the Company’s 2007
Omnibus Incentive Plan (the “Plan”).

Grant Date:                          ,         

Name of Grantee:                                         

Number of shares of Stock Covered by Option:                     

Option Price per share: $            .        

Vesting Start Date:                          ,         

Carefully review all of the terms and conditions described in the Agreement and
in the Plan, a copy of which has been provided to you. In the event any
provision of this Agreement should appear to be inconsistent with the Plan, the
Plan will control.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-qualified Stock Option    This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended,
and will be interpreted accordingly. Vesting    This option is only exercisable
before it expires and then only with respect to the vested portion of the
option. Subject to the preceding sentence, you may exercise this option, in
whole or in part, to purchase a whole number of vested shares that is not less
than 100 shares, unless the number of shares purchased is the total number
available for purchase under the option, by following the procedures set forth
in the Plan and below in this Agreement.    Your right to purchase shares of
Stock under this option will vest as to              (    ) of the total number
of shares covered by this option, as shown on the cover sheet, on the
        -year anniversary of the Vesting Start Date (the “Anniversary Date”),
provided you then continue in Service. Thereafter, for each such vesting date
that you remain in Service, the number of shares of Stock which you may purchase
under this option will vest at the rate of              (    ) per year as of
each subsequent Anniversary Date. The resulting aggregate number of vested
shares will be rounded to the nearest whole number, and you cannot vest in more
than the number of shares covered by this option.    No additional shares of
Stock will vest after your Service has terminated for any reason. Term    This
option will expire in any event at the close of business at Company headquarters
on the day before the tenth (10th) anniversary of the Grant Date, as shown on
the cover sheet. This option will expire earlier if your Service terminates, as
described below. Regular Termination    If your Service terminates for any
reason, other than death, Disability or Cause, then this option will expire at
the close of business at Company headquarters on the 90th day after your
termination date. Termination for Cause    If your Service is terminated for
Cause, then you will immediately forfeit all rights to this option and the
option will immediately expire.

 

2



--------------------------------------------------------------------------------

Death    If your Service terminates because of your death, then this option will
expire at the close of business at Company headquarters on the date that is
twelve (12) months after the date of death. During that twelve-month period,
your estate or heirs may exercise all or any portion of this option that was
vested as of the date of death.    In addition, if you die during the 90-day
period described in connection with a regular termination (i.e., a termination
of your Service not on account of your death, Disability or Cause), and a vested
portion of this option has not yet been exercised, then this option will instead
expire on the date that is twelve (12) months after your termination date. In
such a case, during the period following your death up to the date that is
twelve (12) months after your termination date, your estate or heirs may
exercise all or any portion of this option that was vested as of the date of
your termination of employment with the Company. Disability    If your Service
terminates because of your Disability, then this option will expire at the close
of business at Company headquarters on the date that is twelve (12) months after
your termination date. During that twelve-month period, you may exercise all or
any portion of this option that was vested as of your termination date. Leaves
of Absence    For purposes of this option, your Service does not terminate when
you go on a bona fide employee leave of absence that was approved by the Company
in writing, if the terms of the leave provide for continued Service crediting,
or when continued Service crediting is required by applicable law. However, your
Service will be treated as terminating three (3) months after you go on employee
leave, unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.    The Company will
determine, in its sole discretion, which leaves count for this purpose, and when
your Service terminates, for all purposes under the Plan. Notice of Exercise   
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify the number of whole shares you wish to purchase (in a parcel of at
least 100 shares, generally). Your notice must also specify how your shares of
Stock should be registered (in your name only or in your and your spouse’s names
as joint tenants with the right of survivorship).

 

3



--------------------------------------------------------------------------------

   The notice will be effective when it is received by the Company.    If
someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so. Form of
Payment    When you submit your notice of exercise, you must include payment of
the option price for the shares you are purchasing. Payment may be made in one
(or a combination) of the following forms:   

•        Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

  

•        Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

  

•        By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Stock acquired under this
option. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company will have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold Stock otherwise issuable to you or by delivering to the
Company Stock already owned by you. The Stock so delivered or withheld must have
an aggregate Fair Market Value equal to the withholding obligation and may not
be subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

 

4



--------------------------------------------------------------------------------

Transfer of Option    During your lifetime, only you (or, in the event of your
legal incapacity or incompetency, your guardian or legal representative) may
exercise this option. You may not transfer or assign this option. For instance,
you may not sell this option or use it as security for a loan. If you attempt to
do any of these things, this option will immediately become invalid. You may,
however, dispose of this option in your will or it may be transferred upon your
death by the laws of descent and distribution.    Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your spouse, nor is the Company obligated to recognize your
spouse’s interest in this option in any other way. Retention Rights    Neither
this option nor this Agreement give you the right to be retained by the Company
(or any parent, Subsidiaries or Affiliates) in any capacity. The Company
reserves (and any parent, Subsidiaries or Affiliates reserve) the right to
terminate your Service at any time and for any reason. Shareholder Rights   
You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for this option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.
Adjustments    In the event of a stock split, a stock dividend, reverse stock
split or a similar change in the Stock, the number of shares of Stock covered by
this option and the option price per share will be adjusted (and rounded down to
the nearest whole number) if required pursuant to the Plan. This option will be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity, to the extent
specified in the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Forum Selection    At all times each party hereto (1) irrevocably submits to the
exclusive jurisdiction of any New York court or Federal court sitting in New
York; (2) agrees that any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby will be heard and
determined in such New

 

5



--------------------------------------------------------------------------------

   York or Federal court; (3) to the extent permitted by law, irrevocably waives
(i) any objection such party may have to the laying of venue of any such action
or proceeding in any of such courts, or (ii) any claim that such party may have
that any such action or proceeding has been brought in an inconvenient forum;
and (4) to the extent permitted by law, irrevocably agrees that a final
nonappealable judgment in any such action or proceeding will be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this section entitled “Forum Selection” will
affect the right of any party hereto to serve legal process in any manner
permitted by law. The Plan    The text of the Plan is incorporated in this
Agreement by reference. Certain capitalized terms used in this Agreement are
defined in the Plan, and have the meanings set forth in the Plan.    This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. Data Privacy    In order to administer
the Plan, the Company may process personal data about you. Such data include,
but are not limited to, the information provided in this Agreement and any
changes thereto, other appropriate personal and financial data about you such as
home address and business addresses and other contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.    By accepting this
option, you give explicit consent to the Company to process any such personal
data. You also give explicit consent to the Company to transfer any such
personal data outside the country in which you work or are employed (including,
with respect to non-U.S. resident Grantees, to the United States) to transferees
who will include the Company and other persons who are designated by the Company
to administer the Plan.

 

6



--------------------------------------------------------------------------------

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver the Plan prospectus, the
Company’s annual report and other documents to you in an electronic format. If
at any time you would prefer to receive paper copies of these documents, as you
are entitled to, the Company would be pleased to provide copies. Please contact
[NAME, TITLE, PAETEC Holding Corp., ADDRESS, PHONE] to request paper copies of
these documents.

By accepting this Award, you agree to all of the terms and conditions described
above and in the Plan.

 

7